Case 2:20-cv-10434-GW-JEM Document 13 Filed 12/08/20 Page 1 of 6 Page ID #:145



  1   VICTOR JIH, State Bar No. 186515
         vjih@wsgr.com
  2
      REBECCA E. DAVIS, State Bar No. 322765
  3      becca.davis@wsgr.com
      WILSON SONSINI GOODRICH & ROSATI
  4
      Professional Corporation
  5   633 West Fifth Street, Suite 1550
      Los Angeles, CA 90071-2027
  6
      Telephone: (323) 210-2900
  7   Facsimile: (866) 974-7329
  8
      Attorneys for Defendant Twitter, Inc.
  9
 10                            UNITED STATES DISTRICT COURT

 11                           CENTRAL DISTRICT OF CALIFORNIA
 12
                                         WESTERN DIVISION
 13
 14
      GENEVIEVE MORTON, an individual,       )       Case No. 2:20-cv-10434-GW-JEM
 15                                          )
 16             Plaintiff,                   )       DEFENDANT TWITTER’S
                                             )       EX PARTE APPLICATION
 17        v.                                )       FOR AN EXTENSION OF
 18                                          )       TIME TO RESPOND TO
      TWITTER, INC., a Delaware corporation; )       COMPLAINT;
 19   SPYIRL.COM; Does 1-100,                )       MEMORANDUM OF POINTS
 20                                          )       AND AUTHORITIES IN
                Defendants.                  )       SUPPORT THEREOF
 21                                          )
 22                                          )       Date:    December 8, 2020
                                             )       Time:    N/A
 23                                          )       Judge:   George H. Wu
 24                                          )
                                             )       Complaint Served: Nov. 25, 2020
 25                                          )       Current Resp. Date: Dec. 16, 2020
 26                                          )       New Resp. Date: Jan. 15, 2021
                                             )
 27
 28
      DEF. TWITTER’S EX PARTE APPLICATION                     CASE NO.: 2:20-CV-10434-GW-JEM
      TO EXTEND T IME TO RESPOND TO COMPLAINT
Case 2:20-cv-10434-GW-JEM Document 13 Filed 12/08/20 Page 2 of 6 Page ID #:146



  1                                   EX PARTE APPLICATION
  2          TO PLAINTIFF AND ITS ATTORNEY OF RECORD:
  3          PLEASE TAKE NOTICE that on this day, December 8, 2020, Defendant
  4 Twitter, Inc. hereby submits this Ex Parte Application For An Extension of Time
  5 To Respond to Complaint to the courtroom of the Honorable George H. Wu, which
  6 is physically located in Courtroom 9D on the 9th Floor of the United States
  7 Courthouse, 350 West 1st Street, Los Angeles, California 90012. Twitter seeks a
  8 30-day extension, which would give it until January 15, 2021 to file its response.
  9          Good cause exists for the extension. Counsel, who was recently retained,
 10 requests the time to get up to speed with Plaintiff’s 98-page Complaint, which
 11 includes nine separate causes of action, 218 paragraphs and 41 pages of exhibits.
 12 This is Twitter’s first request. The additional 30 days is consistent with the
 13 professional courtesies expected in this district and would not require judicial
 14 approval per Local Rule 8-3 had the Plaintiff agreed to the stipulation that Twitter
 15 requested.
 16          This motion is made following the conference of counsel pursuant to L.R. 7-
 17 3 which took place over emails from December 2-4, 2020 and via zoom
 18 videoconference on December 7, 2020. Plaintiff opposes the extension. See
 19 Declaration of Victor Jih (“Jih Decl.”) ¶¶ 2-6.
 20          Pursuant to L.R. 7-19.1, Defendant’s counsel gave notice to Ms. Holliday
 21 during the December 7 videoconference that it would seek the extension by means
 22 of an ex parte application. Jih Decl. ¶ 6. Defendant’s counsel followed with
 23 written notice by e-email that the Application would be made on this day. Id. ¶ 7.
 24          Plaintiff’s counsel’s information is:
 25                  Jennifer Holliday, Esq., State Bar No. #261343
 26                  7190 W. Sunset Blvd. #1430
 27                  Los Angeles, CA 90046-4415
 28
      DEF. TWITTER’S EX PARTE APPLICATION            -2-         CASE NO.: 2:20-CV-10434-GW-JEM
      TO EXTEND T IME TO RESPOND TO COMPLAINT
Case 2:20-cv-10434-GW-JEM Document 13 Filed 12/08/20 Page 3 of 6 Page ID #:147



  1                  (805) 622-0225
  2                  jhollidayesq@protonmail.com
  3          Defendant’s Ex Parte Application is based on this Application, the
  4 supporting Memorandum of Points and Authorities, the Declaration of Victor Jih
  5 with attached Exhibits, and on such further evidence and argument as may be
  6 presented to the Court.
  7           Dated: December 8, 2020
  8                                             Respectfully submitted,
  9
                                                WILSON SONSINI GOODRICH
 10                                             & ROSATI, P.C.
 11
 12                                             By: /s/ Victor Jih
                                                        Victor Jih
 13
                                                Attorneys for Defendant Twitter, Inc.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      DEF. TWITTER’S EX PARTE APPLICATION          -3-             CASE NO.: 2:20-CV-10434-GW-JEM
      TO EXTEND T IME TO RESPOND TO COMPLAINT
Case 2:20-cv-10434-GW-JEM Document 13 Filed 12/08/20 Page 4 of 6 Page ID #:148



  1                  MEMORANDUM OF POINTS AND AUTHORITIES
  2          After Defendant engaged counsel, Defendant’s counsel asked Plaintiff for
  3 the customary courtesy of an extra 30-days to respond to the Complaint. Even
  4 after Defendant explained to Plaintiff that it needed time to investigate the legal
  5 and factual allegations made in the lengthy complaint, that a 30-day extension
  6 would not materially delay how quickly this litigation is resolved, and that giving
  7 Defendant time to bring a motion to dismiss would actually help achieve Plaintiff’s
  8 stated interest in a quicker adjudication of the issues, Plaintiff’s counsel said no.
  9 Instead, Plaintiff was willing to agree to a 30-day extension only if Defendant
 10 agreed not to file a motion to dismiss but an answer instead. See generally
 11 Declaration of Victor Jih (“Jih Decl.”) ¶¶ 2-8. This condition not only violates the
 12 Civility and Professionalism Guidelines but asks Twitter to do something that Rule
 13 12 does not permit.
 14          1.      This Court Expects Attorneys to Grant Reasonable Extensions.
 15          This Court has adopted Civility and Professionalism Guidelines for all
 16 lawyers appearing before it to follow. Section B.2 states: “Unless time is of the
 17 essence, as a matter of courtesy we will grant first requests for reasonable
 18 extensions of time to respond to litigation deadlines.” Time is not of the essence,
 19 since Plaintiff was willing to agree to a 30-day extension but on her terms. This
 20 was Defendant’s first request for an extension of time. And 30 days is reasonable.
 21 Indeed, the parties can agree to 30 day extensions without court approval.
 22          Section B.2 further admonishes: “We will not attach to extensions unfair
 23 and extraneous conditions. . . . We will not, by granting extensions, seek to
 24 preclude an opponent’s substantive rights, such as his or her right to move against
 25 a complaint.” Yet that is precisely what Plaintiff’s counsel sought to do. By
 26 offering a 30-day extension of time if Defendant agreed not to bring a motion to
 27
 28
      DEF. TWITTER’S EX PARTE APPLICATION        -4-              CASE NO.: 2:20-CV-10434-GW-JEM
      TO EXTEND T IME TO RESPOND TO COMPLAINT
Case 2:20-cv-10434-GW-JEM Document 13 Filed 12/08/20 Page 5 of 6 Page ID #:149



  1 dismiss proves that Plaintiff has no legitimate basis to object to the extension. Its
  2 conditioned offer suggests that Plaintiff’s objection is tactical.
  3          Plaintiff’s counsel later indicated she was willing to agree to the extension
  4 and permit a motion to dismiss, but only if Defendant agreed to file an answer at
  5 the same time. This altered condition still violates the guidelines and is at odds
  6 with Rule 12.
  7          Twitter’s counsel provided these professionalism guidelines to Plaintiffs’
  8 counsel. While acknowledging what the guidelines stated, Plaintiffs’ counsel took
  9 the position that her duty to zealously advocate for her client took priority. The
 10 guidelines, however, address this false conflict between civility and loyalty.
 11 Section A states: “We will advise our clients that civility and courtesy are
 12 expected and are not a sign of weakness. . . . We will advise our clients that we
 13 reserve the right to determine whether to grant accommodations to opposing
 14 counsel in all matters that do not adversely affect our clients’ lawful objectives.”
 15          2.      There is Good Cause for a 30-Day Extension.
 16          Defendants’ current deadline to respond to the Complaint is December 16,
 17 2020. Defendant’s counsel requested an additional 30 days so it can adequately
 18 familiarize itself with and address the numerous issues raised by Plaintiff’s 98-
 19 page Complaint, which includes nine separate causes of action, 218 paragraphs and
 20 41 pages of exhibits. Defendant’s counsel not only needs time to decipher the
 21 lengthy pleading, it needs to investigate with its client the facts at issue, and it
 22 needs to formulate its strategy to respond.
 23          Ex Parte relief is the appropriate way for Defendant to request this relief
 24 because Plaintiff will not stipulate and there is no time for a regularly noticed
 25 motion. See Douglas v. Samsung Networks Am., Inc., No. CV 13-8595-
 26 GW(MRWx), 2013 U.S. Dist. LEXIS 197981, at *5 n.2 (C.D. Cal. Dec. 23, 2013)
 27
 28
      DEF. TWITTER’S EX PARTE APPLICATION         -5-              CASE NO.: 2:20-CV-10434-GW-JEM
      TO EXTEND T IME TO RESPOND TO COMPLAINT
Case 2:20-cv-10434-GW-JEM Document 13 Filed 12/08/20 Page 6 of 6 Page ID #:150



  1 (“the parties may adjust this schedule by stipulation or Verizon may request such
  2 an adjustment by way of ex parte relief.”).
  3          This Court, of course, clearly has the authority to grant such an extension.
  4 See Nobel Sys., Inc. v. Celartem, Inc., No. ED CV 12-0877 FMO (OPx), 2013 U.S.
  5 Dist. LEXIS 208001, at *2 n.1 (C.D. Cal. July 22, 2013) (recognizing the Court’s
  6 authority to grant extensions of time for defendants to respond to complaints). The
  7 Supreme Court has long recognized a court’s inherent powers and “the control
  8 necessarily vested in courts to manage their own affairs so as to achieve the orderly
  9 and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626,
 10 630-31 (1962).
 11          For all the reasons set forth above, and in the attached Jih Declaration,
 12 Defendant respectfully requests that the Court enter an order granting it an
 13 additional 30 days to respond to the Complaint, moving the deadline from
 14 December 16, 2020 to January 15, 2021.
 15           Dated: December 8, 2020
 16
 17                                             Respectfully submitted,
 18                                             WILSON SONSINI GOODRICH
 19                                             & ROSATI, P.C.
 20
 21                                             By: /s/ Victor Jih
                                                        Victor Jih
 22                                             Attorneys for Defendant Twitter, Inc.
 23
 24
 25
 26
 27
 28
      DEF. TWITTER’S EX PARTE APPLICATION          -6-             CASE NO.: 2:20-CV-10434-GW-JEM
      TO EXTEND T IME TO RESPOND TO COMPLAINT
